Citation Nr: 0811229	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-11 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to service connection for osteoarthritis of 
the cervical spine, lower back, shoulders and knees.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied 
entitlement to service connection for diabetes mellitus, type 
II, prostate disorder, osteoarthritis of the cervical spine, 
lower back, shoulder and knees; hypertension, heart disorder, 
and hearing loss.   

The veteran presented testimony at a personal hearing in 
August 2007.

The appeal on the issue of entitlement to service connection 
for hearing loss is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.

With regard to the other issues on appeal, the veteran has 
claimed that they are due to exposure to Agent Orange and in 
the alternative, as secondary to diabetes mellitus, type II, 
claimed as due to exposure to Agent Orange and they will be 
placed under stay.  The United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. (2006), that reversed a decision of 
the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagrees 
with the Court's decision in Haas and is seeking to have that 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.


REMAND

The veteran claims that he has hearing loss which is due to 
noise exposure when he served on aircraft carriers in 
service.  He has submitted a December 2005 medical 
certificate from a private medical doctor which shows a 
diagnosis of sensorineural hearing loss, probably noise 
induced.  Prior to appellate review, a VA audiological 
evaluation is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of his claimed hearing 
loss.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination and the review should be noted 
in the examination report.  The report 
should include the results of an auditory 
examination with auditory thresholds and 
speech recognition scores.  The examiner 
should express an opinion as to whether it 
is at least as likely as not (50 percent 
or more probability) that the veteran's 
claimed hearing loss resulted from 
exposure to acoustic trauma in service or 
any other aspect of service.  

2.  Then, readjudicate the veteran's claim 
for service connection for hearing loss.  
If the benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case and allow the appropriate time 
for response. Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

